Exhibit 10.1

CONFIDENTIAL

Letter Agreement

This Letter Agreement (“Agreement”) is entered into effective as of July 31,
2014 (“Effective Date”) by and between Tesla Motors, Inc., a Delaware
corporation located at 3500 Deer Creek Road, Palo Alto, California, 94304,
United States (“Tesla”), and Panasonic Corporation, 1006 Kadoma, Kadoma City,
Osaka 571-8506, Japan (“Panasonic”). Tesla and Panasonic are each referred to
herein as a “Party” and such entities are collectively referred to herein as the
“Parties.” In consideration of the mutual promises and agreements contained
herein, and for other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the Parties agree as follows:

PURPOSE

Tesla desires to engage Panasonic to manufacture and supply cylindrical
lithium-ion battery cells (the “Goods”) for use in Tesla products and, in
connection with that purpose, Panasonic desires to engage the operations set
forth above within a manufacturing facility owned by Tesla (the “Giga-Factory”).

Article 1. The Parties hereby agree that Panasonic, by itself or through its
subsidiary, will engage in the manufacture and supply of the Goods for use in
Tesla products within the Giga-Factory. The terms and conditions with respect to
such operations and sales will be reflected in a separate written agreement.

Article 2. For the purpose set forth in Article 1 above (the “Purpose”),
Panasonic will be responsible for the investments for equipment, machineries,
tooling, jigs, dies, gauges, fixtures and molds required to manufacture and
supply the Goods within Giga-Factory; provided, however, that the schedule,
amount, contents and other conditions with respect to each such investment will
be separately approved in writing by the Parties.

Article 3. For the Purpose, Tesla will be responsible for preparing and
providing to Panasonic the land, buildings and utilities required to manufacture
and supply the Goods within the Giga-Factory.

Article 4. Tesla hereby acknowledges and agrees that it will continue to
purchase from Panasonic the Goods manufactured in its factories located in Japan
for Tesla electric vehicle Models S and X. To that end, the Parties shall
negotiate in good faith an amendment to the supply agreement dated October 5,
2011 governing such purchases.

Article 5. This Agreement will commence on the Effective Date and may be
terminated by mutual written agreement of the Parties.

Article 6. This Agreement is subject to the terms and conditions of the
non-disclosure agreement dated July 31, 2014, by and between Tesla and Panasonic
(“NDA”), which is hereby incorporated by reference into this Agreement. The
existence, terms and conditions of this Agreement constitute Confidential
Information of the Parties, and may not be disclosed by either Party without the
other Party’s prior written consent. Either Party may make an announcement,
press release and other publication regarding this Agreement only by the mutual
written agreement between the Parties.

 

 

 Letter Agreement   Page 1 of 2 



--------------------------------------------------------------------------------

CONFIDENTIAL

 

Article 7. This Agreement will be governed by and construed under and in
accordance with the laws of the State of California, without regard to
principles of conflicts of law. The UN Convention on Contracts for the
International Sale of Goods will not apply to the Contract. Tesla and Panasonic
will first endeavor to resolve through good faith negotiations any dispute
arising under this Agreement. Any dispute arising out of or relating to this
Agreement that is not resolved through negotiation shall be settled exclusively
by final and binding arbitration conducted in accordance with the arbitration
provision in the NDA.

Article 8. This Agreement constitutes the entire agreement between the Parties
with respect to its subject matter and supersedes all prior agreements and
understandings pertaining to such subject matter, both oral and written, between
the Parties. This Agreement may not be amended, modified or discharged, nor may
any of its terms be waived, except in writing signed by an authorized
representative of both Parties. Neither this Agreement nor any rights or
obligations under this Agreement shall be assignable or otherwise transferable
by either Party to this Agreement to any third party. This Agreement may be
executed in one or more counterparts, each of which shall be deemed an original,
and all of which taken together constitute one agreement.

IN WITNESS WHEREOF, the Parties have, by their duly authorized representatives,
executed this Agreement.

 

Tesla Motors, Inc.     Panasonic Corporation By:  

/s/ JB Straubel

    By:  

/s/ Yoshio Ito

Name: JB Straubel     Name: Yoshio Ito Title: Chief Technology Officer    

Title: Senior Managing Director, Member of the Board President, Automotive &
Industrial Systems Company Panasonic Corporation

 

 

 Letter Agreement   Page 2 of 2 